Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the court, as follows:
1. That the merchandise the subject of the above-entitled appeal was entered or withdrawn for consumption after the effective date of the Customs Simplification Act of 1956 and is not identified on -the Final List published pursuant thereto by the Secretary of the Treasury (T.D. 54521) ; that appraisement was accordingly made under Section 402 of the Tariff Act of 1930 as amended by said Act.
2. That on or about the date of exportation of the involved merchandise the prices at which such or similar merchandise was freely sold or offered in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of .trade for exportation to the United States, such prices including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, were equal to the appraised values less buying commission as invoiced.
3. That the above-entitled appeal may be submitted on this stipulation, the same being limited to the merchandise and issues described hereinabove and abandoned in all other respects.
On tbe agreed facts, I find export value, as that value is defined in section 402 (b) of tbe Tariff Act of 1930, as amended by tbe Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for tbe *476determination of the value of the merchandise here involved and that such value is the appraised value, less buying commission, as invoiced.
Judgment will be entered accordingly.